                          Case 3:20-bk-02755-JAF                Doc 6       Filed 09/20/20          Page 1 of 4
                                               United States Bankruptcy Court
                                                Middle District of Florida
In re:                                                                                                     Case No. 20-02755-JAF
Dolores Dy Sabourin                                                                                        Chapter 7
William Daniel Sabourin
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 113A-3                  User: hjeff                        Page 1 of 2                          Date Rcvd: Sep 18, 2020
                                      Form ID: 309A                      Total Noticed: 20


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 20, 2020.
db             +Dolores Dy Sabourin,   1188 Songbird Lane,   Atlantic Beach, FL 32233-2336
jdb             William Daniel Sabourin,   Wakulla Correctional Institute,    H2-209L, 110 Melaleuca Dr.,
                 Crawfordville, FL 32327
tr              Robert Altman,   PO Box 922,   Palatka, FL 32178-0922
29170716       +Capital One,   PO Box 60519,   City Of Industry, CA 91716-0519
29170719       +Fallgatter Catlin & Varon, PA,   200 East Forsyth Street,    Jacksonville, FL 32202-3320
29170720       +Humana,   PO Box 219051,   Kansas City, MO 64121-9051
29170722      #+Main Street Asset Solutions Inc,   PO Box 12220,   Reno, NV 89510-2220
29170726       +Shellpoint Mortgage Servicing,   PO Box 10826,   Greenville, SC 29603-0826
29170728       +Sutton Lake Owners Assoc.,   c/o Bataineh Palmeri, LLP,    1200 Riverplace Blvd., Ste. 705,
                 Jacksonville, FL 32207-1804

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: rwelrod2@aol.com Sep 19 2020 01:51:20       Robert W. Elrod, Jr.,
                 233 East Bay Street Suite 1032,    Jacksonville, FL 32202
ust            +E-mail/Text: ustp.region21.or.ecf@usdoj.gov Sep 19 2020 01:52:09
                 United States Trustee - JAX 13/7,    Office of the United States Trustee,
                 George C Young Federal Building,    400 West Washington Street, Suite 1100,
                 Orlando, FL 32801-2210
29170718       +EDI: CAPITALONE.COM Sep 19 2020 05:38:00      Capital One,    PO Box 30281,
                 Salt Lake City, UT 84130-0281
29170717       +EDI: CAPITALONE.COM Sep 19 2020 05:38:00      Capital One,    PO Box 60599,
                 City Of Industry, CA 91716-0599
29170714       +E-mail/Text: taxdept@coj.net Sep 19 2020 01:52:47       Duval County Tax Collector,
                 231 Forsyth St. #130,     Jacksonville FL 32202-3380
29170715        EDI: FLDEPREV.COM Sep 19 2020 05:38:00      Florida Dept. of Revenue,    Bankruptcy Unit,
                 P.O. Box 6668,   Tallahassee, FL 32314-6668
29170721       +EDI: RMSC.COM Sep 19 2020 05:38:00      JCPenney,   PO Box 960090,    Orlando, FL 32896-0090
29170723       +EDI: NFCU.COM Sep 19 2020 05:38:00      Navy Federal Credit Union,    PO Box 3100,
                 Merrifield, VA 22119-3100
29170724       +EDI: RMSC.COM Sep 19 2020 05:38:00      Sam’s Club,    PO Box 530942,   Atlanta, GA 30353-0942
29170725       +EDI: RMSC.COM Sep 19 2020 05:38:00      Sam’s Club,    PO Box 960013,   Orlando, FL 32896-0013
29170727       +EDI: RMSC.COM Sep 19 2020 05:38:00      SteinMart,    PO Box 530918,   Atlanta, GA 30353-0918
                                                                                               TOTAL: 11

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 20, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 18, 2020 at the address(es) listed below:
              Robert Altman    robertaltman@bellsouth.net,
               fl69@ecfcbis.com;RA034@trustesolutions.com;CRA11@trustesolutions.net;RA034@trustesolutions.net
              Robert W. Elrod, Jr.   on behalf of Joint Debtor William Daniel Sabourin rwelrod2@aol.com,
               d_r_lester@yahoo.com
              Robert W. Elrod, Jr.   on behalf of Debtor Dolores Dy Sabourin rwelrod2@aol.com,
               d_r_lester@yahoo.com
              United States Trustee - JAX 13/7   USTP.Region21.OR.ECF@usdoj.gov
                       Case 3:20-bk-02755-JAF      Doc 6     Filed 09/20/20    Page 2 of 4



District/off: 113A-3          User: hjeff                  Page 2 of 2                 Date Rcvd: Sep 18, 2020
                              Form ID: 309A                Total Noticed: 20


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
                                                                                            TOTAL: 4
                        Case 3:20-bk-02755-JAF                         Doc 6   Filed 09/20/20           Page 3 of 4

Information to identify the case:
Debtor 1              Dolores Dy Sabourin                                               Social Security number or ITIN         xxx−xx−1862
                      First Name   Middle Name     Last Name                            EIN _ _−_ _ _ _ _ _ _
Debtor 2              William Daniel Sabourin                                           Social Security number or ITIN         xxx−xx−0802
(Spouse, if filing)
                      First Name   Middle Name     Last Name                            EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court            Middle District of Florida
                                                                                        Date case filed for chapter 7 9/17/20
Case number:          3:20−bk−02755−JAF


Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                              12/15

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                     About Debtor 2:

1.      Debtor's full name                       Dolores Dy Sabourin                                 William Daniel Sabourin

2.      All other names used in the
        last 8 years

3.     Address                               1188 Songbird Lane                                     Wakulla Correctional Institute
                                             Atlantic Beach, FL 32233                               H2−209L, 110 Melaleuca Dr.
                                                                                                    Crawfordville, FL 32327

4.     Debtor's attorney                     Robert W. Elrod Jr.                                    Contact phone 904−356−1282
                                             233 East Bay Street Suite 1032
       Name and address                      Jacksonville, FL 32202                                 Email: rwelrod2@aol.com

5.     Bankruptcy Trustee                    Robert Altman                                          Contact phone 386−325−4691
                                             PO Box 922
       Name and address                      Palatka, FL 32178−0922

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
                        Case 3:20-bk-02755-JAF                          Doc 6         Filed 09/20/20               Page 4 of 4
Debtor Dolores Dy Sabourin and William Daniel Sabourin                                                             Case number 3:20−bk−02755−JAF


6. Bankruptcy Clerk's Office                      300 North Hogan Street Suite 3−150                          Hours open:
                                                  Jacksonville, FL 32202                                      Monday − Friday 8:30 AM − 4:00PM
    Documents in this case may be filed at this
    address. You may inspect all records filed                                                                Contact phone 904−301−6490
    in this case at this office or online at
    www.pacer.gov.
                                                                                                              Date: September 18, 2020

7. Meeting of creditors                           October 30, 2020 at 08:40 AM                                Meeting will be held telephonically

     Debtors must attend the meeting to be                                                        Trustee: Robert Altman
     questioned under oath. In a joint case,                                                      Call in number: 866−507−7329
     both spouses must attend. Creditors may                                                      Passcode: 6640189
     attend, but are not required to do so. You The meeting may be continued or adjourned
     are reminded that Local Rule 5073−1        to a later date. If so, the date will be on the
     restricts the entry of personal electronic
     devices into the Courthouse.               court docket.
 *** Debtor must provide a Photo ID and acceptable proof of Social Security Number to the Trustee in the manner directed by the Trustee. ***


8. Presumption of abuse                           The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge                    Filing deadline: December 29, 2020
                                               or to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                  You must file a complaint:
                                                  • if you assert that the debtor is not entitled to
                                                    receive a discharge of any debts under any of the
                                                    subdivisions of 11 U.S.C. § 727(a)(2) through (7),
                                                    or

                                                  • if you want to have a debt excepted from discharge
                                                    under 11 U.S.C § 523(a)(2), (4), or (6).

                                                  You must file a motion:
                                                  • if you assert that the discharge should be denied
                                                    under § 727(a)(8) or (9).


                                                  Deadline to object to exemptions:                           Filing deadline: 30 days after the
                                                  The law permits debtors to keep certain property as         conclusion of the meeting of creditors
                                                  exempt. If you believe that the law does not authorize
                                                  an exemption claimed, you may file an objection.


10. Proof of claim                                No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. If
                                                  it later appears that assets are available to pay creditors, the clerk will send you another notice telling
                                                  you that you may file a proof of claim and stating the deadline.
    Please do not file a proof of claim unless
    you receive a notice to do so.


11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion asking the court
                                                  to extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if
                                                  you have any questions about your rights in this case.


12. Exempt property                               The law allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
                                                  distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that list at
                                                  the bankruptcy clerk's office or online at www.pacer.gov. If you believe that the law does not authorize an
                                                  exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive
                                                  the objection by the deadline to object to exemptions in line 9.


13. Voice Case Info. System                       McVCIS provides basic case information concerning deadlines such as case opening, discharge,
    (McVCIS)                                      and closing dates, and whether a case has assets or not. McVCIS is accessible 24 hours a day
                                                  except during routine maintenance. To access McVCIS toll free call 1−866−222−8029.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                   page 2
